      Case 3:19-cv-00353-DPM Document 27 Filed 08/16/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

AMID MERGER GP II, LLC                                      PLAINTIFF

v.                      No. 3:19-cv-353-DPM

CHARISSE CHILDERS, Director,
Arkansas Department of Workforce
Services and BMH PROPANE, LLC                            DEFENDANTS

                             JUDGMENT
     The complaint is dismissed with prejudice.



                                                    C/
                                 D.P. Marshall Jr.
                                 United States District Judge
